Case 1:18-cv-08369-VSB Document 22 Filed 08/22/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LUIGI GIROTTO,
Plaintiff,

vs. CASE NO. 1:18-cv-08369-VSB

GRAVY NEW YORK, LLC, a New York
limited liability company, d/b/a
HARDINGS NYC, and 30 EAST 21ST
STREET OWNERS CORPORATION, a
New York corporation,

Defendants.

 

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

COME NOW, Plaintiff, LUIGI GIROTTO, and Defendant, 30 EAST 21ST STREET
OWNERS CORPORATION, a New York corporation, by and through their respective
undersigned counsel, pursuant to the provisions of Rule 41(a)(1) of the Federal Rules of Civil

Procedure, hereby stipulate to a dismissal of the above-captioned action, with prejudice, with

regard to 30 EAST 21ST STREET OWNERS CORPORATION, ONLY. Each party shall bear

their own attorneys’ fees and costs.
Dated: This 19th day of August, 2019.
By: Leerok f MinsA By:

 

 

Robert J. Mifl, Esq. Andreas E. Theodosiou, Esq.
The Weitz Law Firm, P.A. Braverman Greenspun, P.C.
18305 Biscayne Blvd., Suite 214 110 East 42nd St
Aventura, Florida 33160 New York, NY 10017
Telephone: (305) 949-7777 Telephone: (212) 682-2900
Facsimile: (305) 704-3877 Facsimile: (212) 682-7718
Email: rym@weitzfirm.com Email: atheodosiou@braverlaw.net
Attorneys for Plaintiff Attorneys for Defendant,
30 EAST 21ST STREET OWNERS
CORPORATION
SO ORDERED:

 

Vernon S. Broderick, U.S.D.J.
